Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “chamber wall” and the “chamber surface” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear what element is the chamber wall and which element is the chamber surface, or if these elements are the same? 
In claim 1, the limitation “to direct an energy beam at a substrate of the component” is unclear because it seems from Fig. 1 that an energy beam is directed at a component (12) of a substrate (13), it seems that the substrate is defined as a combination of the component (12) and the build platform (15).  It is also unclear how is the substrate defined as a combination of the build platform and the component, the substrate in this field of endeavor is usually the startup material or base material of a three-dimensional component.  For examination purposes, examiner construes this limitation as “to direct an energy beam at a substrate”.
In claim 3, the limitation “undeposited material” is unclear if it is referring to the same undeposited material cited in claim 1, or if it is different undeposited material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shuck (US 8,859,054) in view of Jang (US 6,401,001).
Regarding claim 1, Shuck teaches a method comprising controlling an energy source (14) to direct an energy beam (16) at a substrate (12) to form a molten pool (26) of material at a surface of the substrate (as shown in Fig. 1) and advance the molten pool along a path on the surface (Col. 4, lines 44-54); a material source (18) to direct a stream of solid material to the molten pool (26) along the path in an upward direction defined with respect to gravity (as shown in Fig. 1), wherein the substrate (12) defines a chamber surface (curved chamber surface; as shown in Fig. 1 below) having the molten pool (as shown in Fig. 1), wherein the molten pool faces a downward direction defined with respect to gravity (as shown in Fig. 1), wherein the material combines with the molten pool to form a deposited volume of a plurality of deposited volumes (Col. 4, lines 16-34), and wherein the plurality of deposited volumes defines a component (as shown in Fig. 1), wherein the plurality of deposited volumes defines a chamber wall (curved chamber wall; as shown in Fig. 1 below) comprising the chamber surface (curved chamber surface; as shown in Fig. 1 below) and defining a hollow chamber in the substrate (as shown in Fig. 1 below, the curved wall defines a hollow chamber), and 
[AltContent: textbox (Chamber)][AltContent: arrow][AltContent: oval][AltContent: textbox (Chamber surface/wall)][AltContent: arrow]
    PNG
    media_image1.png
    457
    446
    media_image1.png
    Greyscale

Shuck fails to disclose a computing device, and a digital representation of the component.
Jang teaches a method of layer manufacturing using deposition of fused droplets (title) comprising controlling, by a computing device, a material source (Col. 8, lines 62-67 and Col. 9, lines 1-16) and an energy source based on a digital representation of the object to be built (abstract; Col. 8, lines 46-51; Col. 13, lines 48-67 and Col. 14, lines 1-9 and 65-67; Col. 15, lines 1-10; Col. 16, lines 63-67; Col. 17, lines 1-11; Fig. 6).

Regarding claim 2, Shuck and Jang combined teach the method as set forth above, further comprising controlling, by the computing device (Shuck when viewed in combination with Jang), a build platform configured to hold the substrate (Shuck; Col. 3, lines 49-62; as shown in Fig. 1), to orient the substrate to allow undeposited material from the stream of solid material to substantially fall away from the substrate in a downward direction defined with respect to gravity (Shuck; as shown in Fig. 1).
Regarding claim 3, Shuck and Jang combined teach the method as set forth above, further comprising controlling, by the computing device (Shuck when viewed in combination with Jang), the build platform to move the substrate to cause undeposited material from the stream of solid material to substantially fall away from the substrate in the downward direction defined with respect to gravity (Shuck; Col. 3, lines 49-62; as shown in Fig. 1).
Regarding claim 7, Shuck and Jang combined the method as set forth above, further comprising controlling, by the computing device (Shuck when viewed in combination with Jang), the material source and the energy source to define a build direction of the component in the downward direction (Shuck; Col. 3, lines 30-67 and Col. 4, lines 1-9).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shuck (US 8,859,054) in view of Jang (US 6,401,001), and further in view of Kovacevic (US 6,995,334).
Regarding claim 8, Shuck and Jang combined teach all the elements of the claimed invention as set forth above, further comprising controlling, by the computing device, an imaging device to image one or more of the substrate, the molten pool, and the stream of solid material.
Kovacevic teaches a method of laser-based additive manufacturing (title) comprising controlling, by the computing device (700), an imaging device (600) to image a molten pool (Col. 9, lines 48-57; Col. 11, lines 4-7).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the method of Shuck and Jang, with Kovacevic, by providing an imaging device to image the molten pool, for the advantages of assuring proper material deposition, and adjust deposition parameters as needed (Col. 9, lines 53-57; Col. 11, lines 31-35).
Response to Arguments
Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that “Shuck does not describe a “curved chamber surface,” and does not describe “[a] plurality of deposited volumes [that] defines a chamber wall comprising [a] chamber surface and defining a hollow chamber in the substrate,” as described by amended claim 1. Nor does FIG. 1 of Shuck illustrate “curved chamber surface,” and does not describe “[a] plurality of deposited volumes [that] defines a chamber wall comprising [a] chamber surface and .

For these reasons, the arguments are not persuasive.

Regarding claims 2-3, 7 and 8, Applicant relies on the same arguments, therefore, the same response applies.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325.  The examiner can normally be reached on M to F; 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761